Order of the Surrogate’s Court of Kings county determining the respondent’s charges for services reversed upon the law and the facts, without costs, and proceeding remitted to the surrogate to enter a new decree fixing the respondent’s charges at $2,250. We are of opinion that the charge for collecting the insurance paid by the Travelers Insurance Company of Hartford was not only excessive but should not have been charged at all. The sum of $2,250 is ample compensation for the services already performed by the respondent in the matter of the probate of the will and for collecting the insurance paid by the Commercial Travelers Mutual Accident Association of America. Lazansky, P. J., Kapper, Carswell and Seudder, JJ., concur; Hagarty, J., not voting.